Citation Nr: 1548695	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a left ankle disability, rated as 10 percent disabling prior to July 30 2015, and as 20 percent disabling from July 30, 2015.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2001 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which continued a 10 percent rating assigned for left ankle accessory ossicles, posterior to the talus and inferior to the tibia.  The disability was recharacterized as left ankle arthritis in the November 2013 statement of the case (SOC).

The appeal was last before the Board in June 2015, when it was remanded for further development and a VA examination.  Following the examination, the VA Appeals Management Center (AMC) issued a rating decision in August 2015.  That rating decision increased the disability evaluation for the Veteran's left ankle to 20 percent as of July 30, 2015.  

The Board finds that the RO substantially complied with the mandates of the June 2015 remand, and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet.App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet.App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Prior to July 30, 2015, the Veteran's left ankle disability was manifested by complaints of moderate daily pain and occasional tenderness; objectively, he had plantar flexion measured to 35 degrees, and dorsiflexion measured to 15 degrees.  The clinical evidence reflects a moderate, but not marked, limitation of motion.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that his left ankle disability was manifested by ankylosis of the left ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  

2.  Since July 30, 2015, the Veteran's left ankle disability has been manifested by complaints of pain, tenderness, instability, limitation of motion, and an inability to stand for a long period of time without pain; objectively, he has plantar flexion measured to 20 degrees, and dorsiflexion measured to 0 degrees.  The clinical evidence reflects a marked limitation of motion.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that his left ankle disability has been manifested by ankylosis of the left ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  
    

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left ankle disability prior to July 30, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2015); Diagnostic Codes (DC) 5270-5274 (2015).  

2.  The criteria for a rating in excess of 20 percent for a left ankle disability since July 30, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a; DC 5270-5274.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet.App. 112 (2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Notice was provided in March 2012.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran and his representative in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board finds that adequate opinions have been obtained.  The claims file includes VA examination reports specific to the Veteran's left ankle in April 2012 and July 2015.  The reports are predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  The reports include clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet.App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Rating the ankle

Ankle disabilities are rated under DC 5270 to 5274.  DC 5271 provides a 10 percent rating based on orthopedic disability of the ankle where there is moderate limitation of ankle motion and a (maximum) 20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a.

Normal ranges of ankle motion are 0 to 45 degrees for plantar flexion and 0 to 20 degrees for dorsiflexion.  38 C.F.R. § 4.71, Plate II.

Words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for a Left Ankle Disability

In March 2012, the Veteran filed a claim for an increased rating.  His left ankle disability is rated as 10 percent disabling prior to July 30, 2015, and as 20 percent disabling from July 30, 2015.  Both ratings were provided under DC 5271, which explains that a 10 percent disability rating is warranted for moderate limitation of motion, and a 20 percent rating (the maximum) is warranted for marked limitation of motion.  

The evidence is against a finding of a disability rating greater than 20 percent at any time during the appeal period.  The only DC pertaining to the ankle that provides for a rating in excess of 20 percent is DC 5270.  Under DC 5270, ratings of 30 percent or 40 percent may be warranted based on range of motion measurements when ankylosis is present.  There is no clinical evidence of ankylosis in the Veteran's record.  The Veteran underwent VA examinations specific to his left ankle in April 2012 and July 2015.  Both examiners, following an examination and a review of the claims file, indicated that the following conditions were not present: ankylosis of the left ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  See April 2012 and July 2015 VA examination reports.  Furthermore, the Veteran has not claimed that the above conditions are present.  Accordingly, Diagnostic Codes 5270, 5272, 5273, and 5274 are not applicable to this claim.  

The Board has reviewed the Veteran's claims file to determine if the probative evidence warrants a rating in excess of 10 percent prior to July 30, 2015.  For the reasons below, the Board finds that the evidence does not support a finding of a "marked" limitation of motion prior to July 30, 2015.  

An April 2012 VA examination reflects that the Veteran reported left ankle symptoms including "daily sharp moderate left ankle pain with reduced range of motion and occasional tenderness."  The Veteran denied flare-ups.  Range of motion studies revealed plantar flexion to 35 degrees with pain beginning at 30 degrees, and dorsiflexion to 15 degrees with pain beginning at 10 degrees.  Repetitive-use testing resulted in plantar flexion of 30 degrees and dorsiflexion of 10 degrees.  Normal range of motion is 0 to 45 degrees for plantar flexion, and 0 to 20 degrees for dorsiflexion.  The examiner noted weakened movement and rated left ankle strength as 4/5.  The examiner diagnosed traumatic arthritis, and noted the radiology results reflect "...generalized soft tissue swelling.  The ankle mortise is normal.  The talar dome and talar shoulders are well mineralized.  An ossicle is seen inferior to the fibula.  There is no evidence for malleolar fracture.  There is minimal plantar calcaneal spurring.  There are mild superior anterior talar spurs."  The examiner indicated that the Veteran's ankle disability would not impact his ability to work.     

The Board finds the clinical evidence from the April 2012 indicative of a moderate disability, not a marked disability.  The Veteran explained that he has moderate daily pain.  Based on objective measurements, the Veteran maintained 75 percent or more of the normal range of motion.  After repetitive use, the Veteran maintained two-thirds of normal plantar flexion and half normal dorsiflexion.  The examiner noted minimal plantar calcaneal spurring and mild superior anterior talar spurs.  The examiner also opined that the disability would not impact the Veteran's ability to work.  Based on the Veteran's reported symptoms, complaints of pain and consequent limitation of motion, the VA objective clinical findings, with consideration of the DeLuca factors, and the descriptions and opinions regarding the disability provided by the examiner, the Board finds that the evidence is indicative of a moderate disability rather than a marked disability in April 2012.

The Veteran contends he is entitled to a 20 percent rating as of March 2012 based not only on the April 2012 VA examination but also his private medical records.  See September 2015 VA Form 21-4138; see also September 2012 Notice of Disagreement.  The Board has reviewed the Veteran's private medical records to determine if they support an increased rating prior to July 30, 2015, but finds they do not.  The Board notes clinical records from Newport Internal Medicine dated March 2012, November 2013, and February 2014 which reflect complaints of ankle pain, joint pain, and arthritis.  The records are identical in noting DJD (degenerative joint disease) of the left ankle, "with trace soft tissue edema and crepitus with dorsiflexion and plantar flexion."  All three reports reflect "normal full range of motion of all joints" in the extremities.  The Board also acknowledges a note from Dr. H.K.J., II, of Newport Internal Medicine, dated March 2012, that reads, "[The Veteran] has DJD of L ankle."  The note does not provide any objective measurements regarding range of motion, nor does it contain any further diagnoses.  In sum, the private medical records do not support an increased rating prior to July 30, 2015.     

The earliest clinical indication of marked limitation of ankle motion is July 30, 2015, the date of the most recent VA examination.  After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran's ankle with a lateral collateral ligament sprain (chronic/recurrent) and traumatic arthritis.  The examiner opined that "there is a 'marked' reduction of ROM of the L ankle."  In support of his opinion, the objective measurements were 20 degrees for plantar flexion and 0 degrees for dorsiflexion.  The examiner noted pain on motion and pain on weight bearing.  The Veteran again denied flare-ups.  The report reflects strength was 5/5 and no atrophy was present.  The report reflects shin splints, ankylosis, malunion of os calcis or astralgus, and astragalectomy were not present.  The Board finds the results of this examination are consistent with a marked reduction in range of motion.  Importantly, the examiner identified the reduction as "marked," and the Veteran's range of motion measurements were less than half the normal range for plantar flexion and no range for dorsiflexion.      

The Board notes that while the Veteran has been diagnosed with DJD of the left ankle, because he is in receipt of a compensable rating under a DC predicated upon limitation of motion (5271), he is not entitled to a separate 10 percent rating under either DC 5003 or 5010.  38 C.F.R. § 4.71a, DC 5010, Note 1.

In sum, the competent probative evidence is against a finding of entitlement to an increased rating for a left ankle disability, rated as 10 percent disabling prior to July 30, 2015, and as 20 percent disabling from July 30, 2015.  As the preponderance of the evidence is against this claim, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

With regard to the Veteran's left ankle disability, the rating criteria allow for the ankle to be rated based on symptoms such as limited range of motion (to include ankylosis), astragalectomy surgery, and malunion of the joints.  It also allows for any symptom, whether or not specifically listed in the criteria, to be considered based on whether it causes marked or moderate disability.  The evidence does not reflect that the Veteran had symptoms outside of the rating criteria.  The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

According to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  Here, service connection is in effect for a left ankle disability and tinnitus.  All of the pertinent symptoms and manifestations have been attributed to the service-connected disabilities and the symptoms of these service-connected disabilities have been addressed by the appropriate DCs.  See Mittleider v. West, 11 Vet.App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The question is whether the Veteran is unable to secure or follow a substantially gainful occupation, work which is more than marginal and which permits the individual to earn a living wage, as a result of his service-connected disabilities.  Based on the record, the Veteran is currently employed at a packaged food company, working six days per week on his feet.  See January 2014 VA Form 9; see also April 2012 VA examination report.  There is no evidence of record that the Veteran's work is not full-time, nor is their evidence that the Veteran has been unable to maintain substantial gainful employment or that his work is in a sheltered environment.  The evidence does not reflect that the Veteran is precluded from substantial gainful employment due to service-connected disabilities, singly or in combination, nor has the Veteran contended his left ankle disability precludes him from working.  Thus, the issue of entitlement to total disability based upon individual unemployability (TDIU) is not for present consideration.


ORDER

Entitlement to an increased rating for a left ankle disability, rated as 10 percent disabling prior to July 30 2015, and as 20 percent disabling from July 30, 2015, is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


